Citation Nr: 1510501	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1969 to October 1970.  The Veteran died in September 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  At the time of the Veteran's death in September 2008, he was service-connected for malaria, prostatitis and hemorrhoids, all of which were rated as noncompensably disabling.

2.  Basic DEA eligibility was established in a March 2009 rating decision based upon a finding that the Veteran's diabetes and its complications (hypertension and renal failure requiring dialysis)  were a contributory cause of death and were presumptively related to his service in the Republic of Vietnam, which finding was effective the date of the Veteran's death.

3.  The appellant turned 26 years old in January 2008, prior to the Veteran's death in September 2008.

4.  At no time prior to his death was the Veteran found to be permanently and totally disabling for VA compensation purposes nor did he file a claim for service connection for the diabetes.  




CONCLUSION OF LAW

The criteria for entitlement to DEA benefits have not been met. 38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 21.3021(a), 21.3040(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The duties to notify and assist a claimant with regard to claims for education benefits are codified under 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032.  This case involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As discussed below, the appellant's claim fails based on the law and not on interpretation of the facts.  In this case, the essential facts are not in dispute; the case rests on the application of the relevant law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).



II.  Analysis

In the current case, the facts are not in dispute.  The appellant was born in January 1982.  The Veteran died in September 2008.  Subsequent to his death, his surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC).  Service connection for the cause of the Veteran's death was awarded in a March 2009 rating decision effective his date of death.  In the same rating decision, basic eligibility to DEA benefits was granted also effective the date of the Veteran's death.  The appellant's 26th birthday occurred in January 2008 prior to the date basic DEA eligibility was established.  In May 2011, the appellant submitted a claim for entitlement to DEA benefits.  

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans. 

When eligibility for DEA benefits has been derived as the result of a veteran's death, as in the present case, the eligibility period begins on the child's 18th birthday or upon successful completion of secondary schooling, whichever first occurs, and ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(b).  

In the present case, at the time of his death, the Veteran was service-connected for malaria, prostatitis and hemorrhoids, all of which were rated as noncompensably disabling.  He was not rated as permanently and totally disabled for VA compensation purposes.  Service connection for the cause of the Veteran's death was granted effective the date of his death in September 2008.  The basis for the grant of service connection was that the Veteran's diabetes and complications thereof (hypertension and renal failure requiring dialysis) where presumptively related to service under the Agent Orange Act of 1991 and were a contributory cause of death.  At no time during his life did the Veteran file a claim for service connection for his diabetes, hypertension or renal failure.  Consequently, basic DEA eligibility was established after her 26th birthday, which was in January 2008 (eight months prior to the Veteran's death).  

VA will extend an eligible child's period of eligibility if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are already enrolled in an approved educational program for DEA benefits but, due to certain events, have had to suspend the program such that an extension of the ending date of their eligibility is warranted.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3041 (g) and (h), 21.3043.  In the present case, the appellant had not been approved for an educational program at the time she turned 26.  

The DEA ending date may also be modified if the child served on duty in the Armed Forces as an eligible person after the child's 18th birthday and before the child's 26th birthday.  38 C.F.R. § 21.3041(c).  Furthermore, if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty, VA will grant an extension of the child's period of eligibility.  38 C.F.R. § 21.3041(h).  At no time has the appellant indicated that she served in the Armed Forces or full-time in the National Guard between the ages of 18 and 26.  Hence, the exceptions permitted by regulation to extend the ending date of her eligibility to DEA benefits beyond her 26th birthday do not apply in her case.  

The March 2009 rating decision established DEA eligibility from the date of the Veteran's death, which was eight months following the appellant's 26th birthday.  There is no indication from the record or by the appellant that there was any disagreement with the effective date of DEA entitlement prior to May 2011.  There is also no indication of that the Veteran filed a claim for service connection for his diabetes and related complications of hypertension and renal failure that was either not adjudicated or was denied such that adjudicatory action would be required to determine whether an earlier date for basic DEA eligibility could be found.  

Ostensibly, the May 2011 claim for benefits was predicated on the March 2009 rating decision which established DEA based on the grant of cause of death benefits.  However, the Board notes that the appellant was more than 26 years of age at the time of her father's death, and the appellant has failed to establish the requirements for an extension beyond her 26th birthday.  

The appellant points to a prior claim for DEA benefits that she filed in 2000 that was denied because the Veteran was not service-connected as permanently and totally disabled.  Although stating in her Notice of Disagreement that she was not informed of the reason for the prior denial until June 2011, at her hearing before the undersigned in March 2012, the appellant admitted that she knew of the reason for the denial back in 2000 because her and her parents went to the RO and spoke with someone who told them why her claim was denied.  When asked if the Veteran ever filed a claim after that, she admitted that he had not (although she stated that he tried to but did not because they were under the mistaken belief that he had to personally appear at the RO to file a claim but was unable to do so because of his severe illnesses).  

The appellant was denied DEA benefits in October 2000 and the letter advising her of the denial is part of the record.  There is no indication that she did not receive that notification.  For example, there is nothing to show that the mail was returned by the U.S. Postal Service as undeliverable.  There is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, the notice was sent to the address of record for the appellant at that time (which the Board notes continues to be her address).  Therefore the presumption of regularity applies to the notice to the appellant of the October 2000 decision denying her claim for DEA benefits.  The appellant did not file any disagreement with that decision and, therefore, it is final.  38 U.S.C.A. § 7105.  Furthermore, even if she did not receive the October 2000 notice, the appellant admits she had actual knowledge back then of the reason for the denial, i.e., that the Veteran was not service-connected as totally and permanently disabled.  Consequently, her prior application in 2000 for DEA benefits cannot be the basis of modifying the appellant's eligibility dates.

The appellant further argues that DEA benefits should be awarded because the Veteran was in fact permanently and totally disabled as early as 1996.  In support of her claim, she submitted a June 1996 award letter from the Social Security Administration that indicates the Veteran was found to be disabled as of December 12, 1995, and he would begin receiving benefits as of June 1996.  She has requested that VA reconsider the effective date of the Veteran's total service-connected disability rating to an earlier date and providing DEA benefits based upon that.  Unfortunately, at this time, her request is not possible because, during his lifetime, the Veteran never filed a claim for service connection for any of the medical conditions that she indicates caused him to be permanently and totally disabled.  Consequently, there is no claim upon which reconsideration can be based.  In fact, there is no prior determination by VA denying service connection, permanent and total disability or DEA eligibility and, thus, there is nothing for VA to reconsider.  

Furthermore, although the Veteran may have been entitled to service connection for his diabetes and related complications during his lifetime under the Agent Orange Act of 1991, the appellant has no standing to bring that claim now.  Standing lies with the surviving spouse, the appellant's mother; however, she also does not have standing to seek compensation for these disabilities for any period during the Veteran's lifetime because he did not have a claim pending at the time of his death.  Rather, her standing is only to bring a claim for DIC benefits based upon the cause of the Veteran's death, which she did.  

Additionally, the appellant's application for DEA benefits does not meet the criteria specified under 38 U.S.C.A. § 5113(b) for an award of the benefits sought retroactively.  The applicable VA regulations provide that an individual must file a formal claim for educational assistance for pursuit of a program of education, to include such information as a proposed place of training, school or training establishment, or objective of program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is considered to be that on which a valid claim or application is considered to have been filed with VA, based upon either the date of a formal claim received at VA - or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

On November 1, 2000, the President signed into law the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which has since been codified at 38 U.S.C.A. § 5113(b).  This provision (applicable to claims filed after June 1999) indicates that, when determining the effective date of an award under Chapter 35, VA may consider the individual's application as having been filed on the eligibility date if that date is more than one year before the date of the initial rating decision.  Specifically, the criteria for an earlier effective date under section 5113 is as follows - the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113.

In the present case, there is no indication in the record, nor does the appellant claim, that she applied for DEA benefits within one year of the March 2009 rating decision originally granting DEA benefits.  Thus, the first criterion for entitlement to retroactive benefits is not met and thus a claim on this basis must fail.

Thus, taking into account all of the evidence of record, the Board must deny the appellant's claim for DEA educational benefits as a matter of law.

The Board is appreciative of the Veteran's war-time service and sympathetic to the appellant's claim and the fact that her father was ill for a long time.  The law and regulations, however, prohibit the appellant from entitlement to DEA benefits past her 26th birthday, and the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


